

INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 1 dated as of May 29, 2015
(this “Agreement”), relating to the CREDIT AGREEMENT dated as of August 13, 2014
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among TEREX CORPORATION, a Delaware corporation (“Terex”),
NEW TEREX HOLDINGS UK LIMITED, with company number 02962659, a limited company
organized under the laws of England, TEREX INTERNATIONAL FINANCIAL SERVICES
COMPANY, with company number 327184, a company organized under the laws of
Ireland (the “European Borrower”), and TEREX AUSTRALIA PTY LTD (ACN 010 671
048), a company organized under the laws of Australia and registered in
Queensland, Australia, the Lenders (as defined in Article I of the Credit
Agreement), the Issuing Banks (as defined in Article I of the Credit Agreement)
and CREDIT SUISSE AG, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.
A.    Pursuant to Section 2.27 of the Credit Agreement, Terex and the European
Borrower have requested that the persons set forth on Schedule I hereto (the
“Incremental Euro Term Lenders”) provide Incremental Term Loans denominated in
Euro (the “Incremental Euro Term Loans”; the commitments to make such loans, the
“Incremental Euro Term Loan Commitments”) to the European Borrower in an
aggregate principal amount equal to €199,000,000.
B.    The Borrowers have requested that the Credit Agreement be amended in
accordance with Section 2.27(b) of the Credit Agreement to reflect the existence
and terms of this Agreement, the Incremental Euro Term Loan Commitments and the
Incremental Euro Term Loans.
C.    The Incremental Euro Term Lenders are willing to provide the European
Borrower with the Incremental Euro Term Loans on the terms and subject to the
conditions set forth herein and in the Credit Agreement.
D.    Accordingly, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The rules of
interpretation set forth in Section 1.02 of the Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis. This Agreement shall be an
“Incremental Assumption Agreement” for all purposes of the Credit Agreement and
the other Loan Documents.






--------------------------------------------------------------------------------

2

SECTION 2. Incremental Euro Term Loan Commitments. (a) On the terms and subject
to the conditions set forth herein and in the Credit Agreement, each Incremental
Euro Term Lender hereby agrees, severally and not jointly, to make an
Incremental Euro Term Loan to the European Borrower on the Incremental Effective
Date (as defined below) in an aggregate principal amount not to exceed the
amount of the Incremental Euro Term Loan Commitment set forth opposite its name
on Schedule I hereto. The European Borrower hereby unconditionally promises to
repay the Incremental Euro Term Loans in accordance with Section 2.11 of the
Credit Agreement. Amounts borrowed as Incremental Euro Term Loans and
subsequently repaid may not be reborrowed.
(b) With effect from the Incremental Effective Date, unless the context shall
otherwise require, (i) the Incremental Euro Term Loans shall constitute “Euro
Term Loans” and “Loans” and (ii) each person that holds Incremental Euro Term
Loans from time to time shall be a “Euro Term Lender” and a “Lender”, in each
case, for all purposes under the Credit Agreement and the other Loan Documents.
(c) The proceeds of the Incremental Euro Term Loans shall be used solely to
finance the repayment in full of the Euro Term Loans outstanding immediately
prior to the Incremental Effective Date.
SECTION 3. Amendments. Effective as of the Incremental Effective Date, the
Credit Agreement is hereby amended as follows:
(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:
“First Incremental Effective Date” shall mean the date on which the conditions
precedent set forth in Section 5 of the Incremental Assumption Agreement and
Amendment No. 1 shall have been satisfied, which date is May 29, 2015.
“Incremental Assumption Agreement and Amendment No. 1” shall mean that certain
Incremental Assumption Agreement and Amendment No. 1 dated as of May 29, 2015,
among the Borrowers, the lenders party thereto and Credit Suisse AG.
(b) The first sentence of the definition of the term “Applicable Percentage” set
forth in Section 1.01 of the Credit Agreement is hereby amended in its entirety
to read as follows:
“Applicable Percentage” shall mean, for any day (a) with respect to any Term
Loan, (i) 2.75% per annum, in the case of a Eurocurrency Term Loan, or
(ii) 1.75% per annum, in the case of an ABR Term Loan, and (b) with respect to
any Australian Fronted Fixed Rate Loan, Australian Fronted Base Rate Loan,
Eurocurrency Revolving Loan or ABR Revolving Loan, the applicable percentage set
forth below under the caption “Eurocurrency Spread—Revolving



--------------------------------------------------------------------------------

3

Loans” or “ABR Spread—Revolving Loans”, respectively, based upon the
Consolidated Leverage Ratio as of the relevant date of determination:
(c) The definition of the term “Euro Term Loan Commitment” set forth in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
“Euro Term Loan Commitment” shall have the meaning assigned to the term
“Incremental Euro Term Loan Commitment” in the Incremental Assumption Agreement
and Amendment No. 1.
(d) The definition of the term “Euro Term Loans” set forth in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Euro Term Loans” shall have the meaning assigned to the term “Incremental Euro
Term Loans” in the Incremental Assumption Agreement and Amendment No. 1.
(e) Section 2.11(a)(ii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
(ii)    The European Borrower shall pay to the Administrative Agent, for the
account of the Euro Term Lenders, on the last Business Day of each March, June,
September and December of each year (each such date being called a “Euro Term
Loan Repayment Date”), commencing on the last Business Day of June 2015, a
principal amount of the Euro Term Loans (as adjusted from time to time pursuant
to Sections 2.12(b), 2.13(e), 2.27(d) and 9.04(l)) equal to €500,000, with the
balance payable on the Term Loan Maturity Date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.
(f) The first clause of the first sentence of Section 2.12(d) of the Credit
Agreement is hereby amended in its entirety to read as follows:
Notwithstanding the foregoing, in the event that, prior to the six-month
anniversary of the Closing Date, in the case of U.S. Term Loans, or the First
Incremental Effective Date, in the case of Euro Term Loans,
SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each Loan Party hereby represents and warrants to the
Administrative Agent and each of the Incremental Euro Term Lenders that:
(a) This Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against each of
the Loan Parties in accordance with its terms except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting



--------------------------------------------------------------------------------

4

creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
(b) At the time of and immediately after giving effect to this Agreement, the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality, Material Adverse Effect
or words of similar import, in all respects) on and as of the date hereof with
the same effect as though made on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall have been true and correct in all material respects
(or, in the case of any representations and warranties qualified by materiality,
Material Adverse Effect or words of similar import, in all respects) as of such
earlier date.
(c) Each Borrower and each other Loan Party is in compliance in all material
respects with all the terms and provisions set forth in each Loan Document on
its part to be observed or performed, and at the time of and immediately after
giving effect to this Agreement, no Event of Default or Default has occurred and
is continuing.
SECTION 5. Conditions to Effectiveness. The effectiveness of this Agreement and
the obligations of the Incremental Euro Term Lenders to provide the Incremental
Euro Term Loans are subject to the satisfaction or waiver of the following
conditions precedent (the date on which all such conditions are satisfied or
waived, the “Incremental Effective Date”):
(a) the Administrative Agent shall have received counterparts of this Agreement
that, when taken together, bear the signatures of each Loan Party and each
Incremental Euro Term Lender;
(b) the representations and warranties set forth in Section 4 shall be true and
correct, and the Administrative Agent shall have received a certificate to that
effect, dated the Incremental Effective Date and signed by a President, a Vice
President or a Financial Officer of Terex;
(c) Terex and the European Borrower shall have paid to the Administrative Agent
and the Incremental Euro Term Lenders all fees and other amounts due and payable
by them on or prior to the Incremental Effective Date and, to the extent
invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by any Loan Party under
any Loan Document;
(d) the Administrative Agent shall have received (i) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of the State (or comparable entity) of the state (or comparable
jurisdiction) of its organization (or, if such jurisdiction does not issue such
certificates, a comparable document or the results of searches of official
registries demonstrating good standing or lack of insolvency proceedings against
such Loan Party, as available); (ii) a certificate of the Secretary, Assistant
Secretary or Director, as applicable, of each Loan Party dated the Incremental



--------------------------------------------------------------------------------

5

Effective Date and certifying (A) that attached thereto is a true and complete
copy of (1) the by-laws (or comparable organizational documents) and (2) the
certificate or articles of incorporation (or comparable organizational
documents), including all amendments thereto, certified as of a recent date by
such Secretary of State (or comparable entity) (or, if no such certification is
available, comparable certification or an extract of such documents filed with
any official registry, as available), in each case of such Loan Party as in
effect on the Incremental Effective Date and at all times since a date prior to
the date of the resolutions described in clause (B) below (or, if such by-laws
(or comparable documents) or certificate or articles of incorporation (or
comparable documents) have not been amended or modified since any delivery
thereof to the Administrative Agent on or following the Closing Date, certifying
that no such amendment or modification has occurred), (B) that attached thereto
is a true and complete copy of resolutions duly adopted by the Board of
Directors (or comparable governing body) of such Loan Party authorizing the
execution, delivery and performance of this Agreement and, in the case of the
European Borrower, the borrowing hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, and (C) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; and (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above;
(e) on the Incremental Effective Date, immediately after giving effect to the
making of the Incremental Euro Term Loans, the Senior Secured Leverage Ratio
shall be less than or equal to 2.50 to 1.00, and the Administrative Agent shall
have received a certificate to that effect (containing reasonably detailed
calculations thereof) dated as of the Incremental Effective Date and executed by
a Financial Officer of Terex;
(f) the Administrative Agent shall have received, on behalf of itself and the
Lenders, executed legal opinions of (i) the General Counsel of Terex, (ii) Bryan
Cave LLP, counsel to the Loan Parties, and (iii) Eversheds LLP, Irish counsel
for the European Borrower, in each case, (A) dated the Incremental Effective
Date, (B) addressed to the Administrative Agent and the Incremental Euro Term
Lenders and (C) covering such matters as the Administrative Agent shall
reasonably request, and Terex and the European Borrower hereby request such
counsel to deliver such opinions; and
(g) the Administrative Agent shall have received all documentation and other
information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
The Administrative Agent shall notify Terex and the Incremental Euro Term
Lenders of the Incremental Effective Date, and such notice shall be conclusive
and binding.



--------------------------------------------------------------------------------

6

SECTION 6. Real Estate Collateral. Terex shall, and shall cause its Subsidiaries
to, deliver to the Collateral Agent as soon as practicable and in any event
within 60 calendar days after the Incremental Effective Date (or such later date
as shall be acceptable to the Collateral Agent in its sole discretion), (i) an
amendment to the Mortgage encumbering the Mortgaged Property which shall provide
that such Mortgage remains in full force and effect and continues to secure the
Obligations and (ii) if available in the applicable jurisdiction, a date down
endorsement to the mortgagee’s title policy issued to the Administrative Agent
in connection with the Mortgage in respect of the Mortgaged Property, in each
case in form and substance satisfactory to the Administrative Agent.
SECTION 7. Consent and Reaffirmation. Each Borrower and each other Loan Party
hereby (a) consents to this Agreement and the transactions contemplated hereby,
(b) agrees that, notwithstanding the effectiveness of this Agreement, the
Guarantee and Collateral Agreement, the North Atlantic Guarantee Agreement and
each of the other Security Documents continue to be in full force and effect,
(c) affirms and confirms its guarantee (in the case of a Guarantor) of the
Obligations and the pledge of and/or grant of a security interest in its assets
as Collateral pursuant to the Security Documents to secure such Obligations, all
as provided in the Loan Documents, and (d) acknowledges and agrees that such
guarantee, pledge and/or grant continues in full force and effect in respect of,
and to secure, the Obligations under the Credit Agreement and the other Loan
Documents, including the Incremental Euro Term Loans.
SECTION 8. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.
SECTION 10. Notices. All notices hereunder or in connection herewith shall be
given in accordance with the provisions of Section 9.01 of the Credit Agreement.
SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

7

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TEREX CORPORATION,
by
 
 
 
Name: Eric I Cohen
 
Title: Senior Vice President





NEW TEREX HOLDINGS UK LIMITED,
by
 
 
 
Name: Eric I Cohen
 
Title: Director





TEREX INTERNATIONAL FINANCIAL SERVICES COMPANY,
by
 
 
 
Name:
 
Title: Director



TEREX AUSTRALIA PTY LTD
(ACN 010 671 048),


by
 
 
 
Name: Kevin P. Bradley
 
Title: Director
 
by
 
 
 
Name: Eric I Cohen
 
Title: Director







--------------------------------------------------------------------------------

8



GENIE HOLDINGS, INC.
GENIE INDUSTRIES, INC.
GENIE INTERNATIONAL, INC.
TEREX SOUTH DAKOTA, INC.
TEREX WASHINGTON, INC.,
By
 
 
 
Name: Eric I Cohen
 
Title: Vice President





TEREX USA, LLC.
By
 
 
 
Name: Eric I Cohen
 
Title: Senior Vice President





TEREX UTILITIES, INC.
By
 
 
 
Name: Eric I Cohen
 
Title: President





--------------------------------------------------------------------------------

9



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent and Collateral Agent,
 
by
 
 
 
Name:
 
Title:
 
by
 
 
 
Name:
 
Title:
 
 
 





